NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 12a0634n.06

                                          No. 11-3786
                                                                                        FILED
                           UNITED STATES COURT OF APPEALS                          Jun 18, 2012
                                FOR THE SIXTH CIRCUIT
                                                                             LEONARD GREEN, Clerk
CHONG CHOW,                                        )
                                                   )
       Petitioner,                                 )       ON PETITION FOR REVIEW
                                                   )       FROM A FINAL ORDER OF THE
v.                                                 )       BOARD OF IMMIGRATION
                                                   )       APPEALS
ERIC H. HOLDER, JR., Attorney General,             )
                                                   )
       Respondent.                                 )




       Before: MARTIN and CLAY, Circuit Judges; HOOD, District Judge.*



       PER CURIAM. Chong Chow, a native and citizen of the People’s Republic of China,

petitions for review of an order by the Board of Immigration Appeals (BIA) affirming the decision

of an immigration judge (IJ) who denied his application for asylum, withholding of removal, and

request for relief under the Convention Against Torture (CAT).

       Chow illegally entered the United States in 1993 and filed an asylum application under the

name of Jian Zhou. Chow initially claimed that he had been confined and tortured by Chinese

authorities because of his public opposition to China’s family planning policy. When he failed to

appear for his immigration hearing, the IJ ordered Chow deported in absentia. Thereafter, Chow was

granted leave to reopen his deportation proceedings. In 2008, he withdrew his 1993 asylum

       *
       The Honorable Joseph M. Hood, United States District Judge for the Eastern District of
Kentucky, sitting by designation.
                                           No. 11-3786
                                               -2-

application and, in 2009, submitted a new application seeking asylum, withholding of removal, and

protection under CAT.

       In his second asylum application, Chow disavowed everything submitted in the first

application. He claimed to have been persecuted by authorities of the Chinese government because

he had participated in the Tiananmen Student Movement of 1989 and the demonstration in

Tiananmen Square. Chow also claimed that he would “be sterilized pursuant to China’s one child

per family policy.” In a subsequent amendment to his asylum application, Chow claimed that he also

feared persecution by the Chinese government because of his recent adoption of the Christian faith.

At a hearing on the merits of his application, Chow stated that he sought asylum because (1) he

feared religious persecution; (2) he feared persecution for having violated Chinese family planning

policies; and (3) he feared political persecution arising from his participation in the Tiananmen

Square protest.

       The IJ found that Chow was not credible and, even assuming that Chow was credible, there

was a lack of corroboration concerning Chow’s persecution claim. The IJ also determined that Chow

“did not demonstrate that the Chinese government has a national policy of requiring sterilization of

[a] parent who returns with a second child born outside of China.” The also IJ rejected Chow’s

religious persecution claim because he failed to offer corroborating evidence. The BIA upheld the

IJ’s decision and we granted Chow a stay of removal pending review.

       Chow contends that both the BIA and the IJ erred in finding him not credible and erred in

deciding that he failed to establish past persecution, or a well-founded fear of future persecution.

The government contends that the BIA’s decision is supported by substantial evidence and moves
                                           No. 11-3786
                                               -3-

to strike documents appended to Chow’s reply brief that were not contained in the record before the

agency.

       Because the BIA “issue[d] a separate opinion, rather than summarily affirming” the IJ’s

opinion, the BIA’s decision is deemed to be “the final agency determination for purposes of our

review.” Khalili v. Holder, 557 F.3d 429, 435 (6th Cir. 2009).

       The BIA’s determination that Chow was not eligible for asylum “must be upheld if supported

by reasonable, substantial, and probative evidence on the record considered as a whole.” INS v.

Elias-Zacarias, 502 U.S. 478, 481 (1992) (citation and internal quotation omitted); see 8 U.S.C.

§ 1229a(c)(3)(A). Under this deferential standard, we may not reverse the BIA’s determination

simply because we would have decided the matter differently. See Khalili, 557 F.3d at 435. Under

the substantial evidence standard, a factual determination will not be reversed unless the evidence

“not only supports a contrary conclusion, but indeed compels it.” Klawitter v. INS, 970 F.2d 149,

152 (6th Cir. 1992).

       Substantial evidence supports the BIA’s finding that Chow did not corroborate his claim of

persecution. Chow concedes that corroborative evidence was reasonably available. “[W]here it is

reasonable to expect corroborating evidence for certain alleged facts pertaining to the specifics of

an applicant’s claim, such evidence should be provided.” Dorosh v. Ashcroft, 398 F.3d 379, 382 (6th

Cir. 2004) (internal quotation marks omittted). Chow claimed past persecution and feared future

persecution based on his alleged participation in the Tiananmen Square student protests of 1989.

Chow, however, supplied no evidence of his participation. Even the statements provided by Chow’s
                                            No. 11-3786
                                                -4-

mother and older sister made no mention of Chow’s mistreatment in China stemming from his

participation in the Tiananmen Square protests.

        The evidence in the record does not compel us to conclude that Chow has a well-founded fear

of future persecution. Chow contends that he reasonably fears forced sterilization or other sanctions

based on the birth of his two children in the United States. The BIA relied on the 2007 China Profile

that indicates that United States officials are unaware of any such policy. Chow submitted letters

pertaining to the enforcement of China’s family planning policy against women of children born in

China, but those letters did not furnish proof that Chinese men with multiple foreign-born children

are subject to sterilization. See Chen v. Holder, 397 F. App’x 111, 116 n.3 (6th Cir. 2010).

        The evidence in the record does not compel the court to conclude that Chow has a well-

founded fear of persecution based on his religion. Chow is a newly-converted Christian who

provides virtually no specific basis for his fear of future religious persecution. Rather, Chow

articulated his fear of future persecution by saying, “as a Christian if I would return to China I would

definitely participate in Christian activities and preaching and those things the government did not

like . . . .” The IJ noted the brevity of Chow’s testimony on the subject, as well as his failure to

corroborate that he is active in the Christian faith. The BIA agreed. Since “[t]he subjective fear

component turns largely upon the applicant’s own testimony and credibility,” Akhtar v. Gonzales,

406 F.3d 399, 404 (6th Cir. 2005), Chow has not established that his fear of religious persecution

is subjectively genuine.

        To be eligible for withholding of removal, Chow must demonstrate a “clear probability” that

he would be subject to persecution on the basis of race, religion, nationality, membership in a
                                            No. 11-3786
                                                -5-

particular social group, or political opinion. Liti v. Gonzales, 411 F.3d 631, 640–41 (6th Cir. 2005).

This burden of proof is more stringent than the well-founded fear of persecution required to establish

eligibility for asylum. Id. at 640. Because the record supports a determination that Chow failed to

establish eligibility for asylum, it necessarily supports a determination that he did not satisfy the

more stringent standards for withholding of removal and protection under CAT. Id. at 641.

       We grant the government’s motion to strike documents appended to Chow’s reply brief and

deny the petition for review.